Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Double Patenting
With regards to the double patenting rejection of claim(s) 1-9, the terminal disclaimer filed on 10/19/21 has been reviewed, accepted, and recorded. The double patenting rejection with regards to claim(s) 1-9 is withdrawn. Further, with regards to the claims being patentably indistinct, see page 4, section 7 of the Non-Final Office Action, applicant has amended the claims to maintain a clear line between applications. Accordingly the rejections are withdrawn.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest: the claimed limitation where the availability of neighboring portions is a factor in contributing to the quantization parameter. For example, US 20140321538 A1 teaches the quantization parameter including contributions from the current coding block in a layer lower than a layer of a largest coding. US 20110274162 A teaches if the neighboring CU is not available a predefined value may be used. WO 2009158113 A3 teaches the tool to predict the value using a tool when the neighboring values are different or not available. W02009105732 A1 teaches using all possible parameter values when the neighboring values are not available. However, none of the prior art of record teaches the specific neighboring blocks to the left and previously coded neighboring portion above the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661